386 U.S. 10 (1967)
FENSTER
v.
LEARY, COMMISSIONER OF POLICE OF THE CITY OF NEW YORK, ET AL.
No. 905.
Supreme Court of United States.
Decided February 13, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Emanuel Redfield for appellant.
J. Lee Rankin for Leary, and Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Joel Lewittes, Assistant Attorney General, for Koota, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.